UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF` OHIO
WESTERN DIVISION AT CINCINNATI

EQUAL EMPLOYMENT OPPORTUNITY

COMMISSION CIVIL ACTION NO:

1:17-cV-00515-SJD
Plaintiff

R&L CARRIERS, INC., Litkovitz, M.J.

and R&L CARRIERS SHARED
SERVICES, LLC

Defendants.

)
)
)
)
)
)
)
) Dlott, J.
)
)
)
)
)
)
l

 

Stipulated Protective Order

To facilitate discovery and protect, pursuant to F`ed. R. Civ. P. 26(c), the
confidentiality of and rights to information and documents disclosed in
connection with the above captioned lawsuit, the parties hereby stipulate and
the Court accordingly orders the following:

1. Scope. This order applies to all information related to Kristy
Baker’s Worker’s compensation claim (State of Ohio, Claim No. 09-366916),
including deposition testimony, medical documents, and any other information
about the same that may arise in any other form of discovery, ordered to be
produced by the Court {“Protected Inforrnation”).

2. Designation. Protected Information shall be designated
“ATTORNEY’S EYES ONLY” and shall be marked accordingly before production

This designation means, once marked, Protected Information may not be

viewed or used by any of Defendants’ counsel or agents Who are working, have
worked, or will vvork on matters related to representation of Ms. Bal<er’s prior
employer at issue in worker’s compensation claim No. 09-366916.

3. Restricted Use. Protected Information may be used solely for the
preparation, trial, and any subsequent appeal of this lawsuit, as well as related
settlement negotiations Protected lnformation may not be used by any of
Defendants’ counsel or agents who are working, have worked, or will work on
this matter for any other purpose, including in preparation, proceedings, or
settlement negotiations in worker’s compensation claim No. 09-366916,
without the express written consent of the EEOC. Protected Information may
not be disclosed to any individual except as provided by the terms of this
Order. All persons in possession of Protected lnformation agree to exercise
reasonable care regarding the custody, use, or storage of such information to
ensure that its confidentiality is maintained This obligation includes, but is
not limited to, the Defendants providing to the EEOC and class member Kristy
Baker prompt notice of the receipt of any subpoena that seeks production or
disclosure of Protected lnformation and consulting with the EEOC before
responding to the subpoena Any use or disclosure of Protected Information in
violation of the terms of this Order may subject the disclosing person or party
to sanctions

4. Access to Protected Information. The parties and all individuals
subject to this Order agree that Protected Inforrnation may only be accessed or

reviewed by the following:

5.

The Court, its personnel, and court reporters;

Counsel who make an appearance in this matter for any party in
this action and their employees who assist such counsel in this
action, unless excluded by paragraph 2 above;

Experts or consultants employed by the parties or their counsel for
purposes of this action and have executed attached Exhibit A,
except that any such experts or consultants who have been
retained to work on, have worked on, or will Work on matters
related to representation of Ms. Baker’s prior employer at issue in
worker’s compensation claim No. 09-366916 are excluded from
accessing Protected Information; and

Other witnesses or persons to whom the Designating Party agrees
in advance of disclosure or by court order and agree to execute

Exhibit A.

Non-Waiver Effect of Designations. Neither the taking of, nor the

failure to take, any action to enforce the provisions of this Order, nor the

failure to object to any designation, will constitute a waiver of any party’s claim

or defense in this action or any other action or proceeding, including but not

limited to a claim or defense that any designated information is or is not

confidential, is or is not entitled to particular protection, or embodies or does

not embody information protectable by law.

6.

Trial Testimony. This Protective Order shall not govern

proceedings at trial in this action. Nor shall anything in this Order be

construed as a waiver by a party of any objections that may be raised as to the
admissibility at trial of any evidentiary materials

7. Handling of Protected Information Upon Conclusion of Action:

Upon conclusion of this action, including all appeals, the
Defendants shall destroy all copies of Protected Information, regardless of the
medium in which it was stored and verify destruction of all such copies of
Protected lnformation within 60 days after the later of dismissal of this action
or expiration of all deadlines for appeal. This provision does not apply to the
Court or Court staff.

8. Continued Restrictions Under this Order. The restrictions on
disclosure and use of Protected lnformation survive the conclusion of this
action.

9. Jurisdiction. This Court shall retain jurisdiction for purposes of
enforcing this Protective Order.

10. Submitting “Attorney’s Eye’s Only” Material to the Court.
Subject to Section 6, should Defendants intend to file any Protected
Information with the Court, it must obtain a Court order in advance permitting
such filing. Per Proctor & Gamble Co. i). Baker’s Tmst Co., 78 F.3d 219 (6th
Cir. 1996), no document may be filed with the Court under seal without prior
permission as to each such filing This Protective Order does not authorize

filing under seal; any provisions in this Protective Order to the contrary are

hereby stricken.

s/An,thonu C. White

Anthony C. White (00624146]

Trial Counsel

Tl-IOMPSON I-IINE LLP

41 South High Street

Suite 1700

Columbus, Ohio 43215

Phone: (614) 469»3235
Anthony.White@ThompsonI-Iine.com

Keith P. Spiller (0042102)

Megan S. Glowacki (00865472)

Trial CounSel

THOMPSON HINE LLP

312 Walnut Street

Suite 1400

Cincinnati, Ohio 45202

Phone: (513) 352-6700

Keith.Spiller @Thompsonl-Iine.com
Megan.Glowaki@ThompsonHine.com

Attorneys for Defendants

IT IS SO ORDERED.

Date: /,Z,/lg//g

Kenneth W. Brown

Senior Trial Attorney

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

Louisville Area Office

600 Dr. Martin Luther King Jr.

Place, Suite 268

Louisville, Kentucky 40202

Phone: (502) 582-5440

Kenneth.Brown@eeoc.gov

§/Jonathan P. Bruant

Jonathan P. Bryant (Ind. 24412-49)

Trial Attorney

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

lndianapolis District Office

101 West Ohio Street

Suite 1900

Indianapolis, Indiana 46204

Jonathan.Bryant@eeoc. gov

Attorneys for Plaintiff

United States D-i-st;:ici;Judge

uaw/m

EXHIBIT A

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

EQUAL EMPLOYMENT OPPORTUNITY

COMMISSION CIVIL ACTION NO:

1:17-cv-00515-SJD
Plaintiff

R&L CARRIERS, INC., Litkovitz, M.J.

and R&L CARRIERS SHARED
SERVICES, LLC

Defendants.

)
)
)
)
)
l
)
) Dlott, J.
)
)
)
)
)
)
l

 

AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
T he undersigned acknowledges having been provided with and having
read the “Stipulated Protective Order” in this matter (“Protective Order”). The
undersigned further agrees he / she (i) is bound under the Protective Order, (ii)
will comply with all of its provisions, and (iii) is subject to the jurisdiction of the
Court for all purposes arising under the Protective Order, including

enforcement of its terms.

Date: Signature:

 

